Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 6/11/2021 in response to the previous Non-Final Office Action (12/11/2020) is acknowledged and has been entered.
Claims 9-22 have been added.
Claims 2-5 have been cancelled.
Claims 1 and 6-22 are pending.
Claims 17-22 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1 and 6-16 are under consideration for a method of detecting prostate cancer comprising determining the expression of SSAT mRNA and protein, wherein elevated levels of SSAT mRNA and protein correlates to prostate cancer.
The following office action contains NEW GROUNDS of rejection-based on the amendment.
Rejection Maintained and Response to Arguments:

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Amendment to the claims reciting administering to the subject late-stage prostate cancer treatment could not overcome the rejection because a cancer treatment is a generally and does not provide any information as to how the patient is to be treated or what the treatment is. 
Original rejection:
Claim 1 self is not subjected to the rejection, but it includes all the diagnosing steps for correlating the test result to prostate cancer recited in the dependent claims. 
The method of correlating the expression of levels of SSAT mRNA and protein to prostate cancer does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  Simply reciting “treating the subject for prostate cancer” dose not add significant more to the method because is it common knowledge/practice that prostate cancer patient is required for some kinds of treatment.  Specifically indicating what used for treating the diagnosed prostate cancer in the treatment step(s) would result reconsideration of the rejection.

The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The combination of steps of determining and correlating recited in the claims taken as a whole are not sufficient to qualify as a patent-eligible practical application 

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The determining and correlating steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of the presence of biomarkers to the presence of prostate cancer.  There is no particular machine or particular transformation recited. 

The steps of must be selected and data must be gathered from the patient in order to apply the correlation of the presence of spermidine/spermine N1-acetyltransferas to a prostate cancer condition.

The claimed steps encompass the abstract ideas, correlating, which is also well-understood, routine or conventional. It does not implement or integrate the natural correlation, but instead is mere data gathering steps appended to the natural concept, a correlation.

Applicant is also directed to the Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 under 35 USC § 101 on the website below:

Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and May, 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp


Response applicant’s argument:

	On page 5, applicant argues that the claims 7-8 have been amended to recite “administering the subject a late-stage prostate cancer treatment…”

In response, as stated above at beginning of the rejection, the amendment could not overcome the rejection because the treatment step do not contain additional and significant more to the JE as stated in the beginning of the rejection.


Claim Rejections - 35 USC § 103:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Claims 1 and 6 remain rejected under 35 U.S.C. 103 as being obvious over Allen et al (Mol Cancer Ther 6:128-137, 2007) in view of Cheng et al (US20090176218, published July 2009) as set forth in the rejection.

Allen et al teach the role of spermidine/spermine N1-acetyltransferase (SSAT) in colorectal cancer and teach a method of detecting expression levels of SSAT mRNA by RT-PCR and protein by Western blot with antibody (page 130, and figure 3-5).  Allen et al teach a primer set, normalizing the mRNA expression by housekeeping gene 18S and antibodies for Western blot using tubulin for normalization the levels of protein (page 130, figure 3, 4).

Since Allen et al disclose a method of detecting only SSAT gene expression (mRNA and Protein) in the cancer sample normalized to housekeeping gene, the method by Allen would meet the limitation of a set of markers consisting of SSAT mRNA and SSAT protein recited in base claim 1.

Allen et al do not teach normalizing mRNA levels by GAPDH housekeeping gene.
Cheng et al also teach method of determining gene expressions including SSAT gene expression by RT-PCR and expression levels are normalized with housekeeping gene GAPDH [0170 and 0183].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to detect the expression levels of SSAT by both levels of SSAT mRNA detected by RT-PCR and protein detected by Western blot, which are all normalized with housekeeping gene/protein with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to apply the teaching of Cheng to the teachings of Allen in order to confirm the accurate expression levels of both mRNA and protein of the method of Allen because Allen has collected the biological sample, tissues and tested the expression levels of mRNA normalized with one house keeping gene 18S and proteins in the tissues and Cheng have shown the method of detecting mRNA with RT-PCR of SSAT normalizing with another housekeeping gene GAPDH which is commonly used housekeeping gene.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.
2.	Claims 1 and 6-8 remain rejected under 35 U.S.C. 103 as being obvious over Rizzi et al (PLos One 3 (10): e3617, Oct 2008) in view of Cheng et al (US20090176218, published July 2009) and Allen et al (Mol Cancer Ther 6:128-137, 2007) as set forth in the rejection and modified based on the claim amendment:
Rizzi et al teach a method of detecting a numbers of gene expressions including SSAT with qRT-PCR in the prostate cancer tissues collected from human (page 2, left 
Rizzi’s methods do not use housekeeping gene GAPDH and protein for normalization of the expression and confirm mRNA gene expression by the presence of protein levels in the sample as well as administering the diagnosed prostate cancer a treatment.
Cheng et al also teach method of determining a few enzymes gene expressions including SSAT gene expression by RT-PCR and expression levels are normalized with housekeeping gene GAPDH [0017, 0170 and 0183] for diagnosing and prognosing a cancer, primarily prostate cancer [0004-0008]. Cheng et al also teach the early diagnosing could determine the overall treatment strategy and plan [007-10 and 0128], which result more effective treatment [0069]. Cheng et al also provide a method of treatment administered for the cancer with progression or at later stage (para, Method of Treating a Patient [0115].
Allen et al teach the role of spermidine/spermine N1-acetyltransferase (SSAT) in a cancer and a method comprising detecting expression levels of SSAT mRNA by RT-PCR and protein by Western blot with antibody (page 130, and figure 3-5).  Allen et al teach a primer set, normalizing the mRNA expression and antibodies for Western blot using tubulin for normalization the levels of protein (page 130, figure 3, 4).  
Since Allen et al disclose a method of detecting only SSAT gene expression (mRNA and Protein) in the cancer sample normalized to housekeeping gene, the method by Allen would meet the limitation of a set of markers consisting of SSAT mRNA and SSAT protein recited in base claim 1.

Response to Applicant’s argument:
On page 6, applicant argues that the claim has been amendment to consisting of SSAT mRNA and SSAT protein as set forth in base claim 1.  Thus the references in combination are not obvious over the claimed invention.

In response, as set forth above, Allen et al teach a method of determining only SSAT mRNA and protein in a biological sample normalized to the expression levels of 

The following is a New Ground of rejection-based on the claim amendment:
Claim Rejections - 35 USC § 103:
The text of those sections of Title 35, U.S. Code not included in this rejection action can be found above.
	Claims 1 and 6-16 rejected under 35 U.S.C. 103 as being obvious over Rizzi et al (PLos One 3 (10): e3617, Oct 2008), Cheng et al (US20090176218, published July 2009) and Allen et al (Mol Cancer Ther 6:128-137, 2007) as applied above and further in view of Tsaur et al (Anticancer Res 33:5243-5248, 2013).  
The teaching of and Rizzi, Cheng and Allen et al are set forth above.

The reference in combination does not teach HRPT1 used as housekeeping gene for normalizing the SSAT expression.
Tsaur et al teach a method of evaluating the reliable housekeeping gene for quantities PCR in patients with prostate cancer.  Tsaur et al teach that both GAPDH and HPRT1 are stably expressed in the lymph nodes of the prostate patients and can be utilized for normalization in gene profiling assessment for metastatic and nom-metastatic cancer cells from lymph nodes tissues of the prostate cancer patients (abstract and figure 1, page 5246, right col). 

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642